UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF NORTH CAROLINA

CHARLOTTE DIVISION
EUGENE SCALIA, )
Secretary of Labor, ) FILE NO.
United States Department of Labor, ) .
3:\9CVG17- CCM
Plaintiff, )
)
Vv. )
)
NEW LEAF ADOLESCENT CARE, INC. )
and MILTON RIVERS, an individual, )
Defendants. )
CONSENT JUDGMENT

 

This Consent Judgment resolves a civil action filed in this Court by Patrick
Pizzella, Acting Secretary of Labor, U.S. Department of Labor (hereinafter “the Secretary’) to
enforce the provisions of Sections 6 and 7 of the Fair Labor Standards Act of 1938, as amended
(hereinafter “the FLSA” or “the Act”), 29 U.S.C. §§ 206 and 207, against New Leaf Adolescent
Care, Inc and Milton Rivers, individually. It is, therefore,

ORDERED, ADJUDGED and DECREED that Defendant New Leaf Adolescent
Rivers, Inc. and Milton Rivers (hereinafter “Defendants”), their agents, servants, employees, and
all persons in active concert or participation with them who receive actual notice hereof, are
permanently enjoined from violating the provisions of the FLSA in any of the following
manners:

1. They shall not, contrary to §§ 6 and 15(a)(2) of the Act, 29 U.S.C. §§ 206 and

215(a)(2), pay any employee who is engaged in commerce or in the production of goods for

commerce, or who is employed in an enterprise engaged in commerce or in the production of

 
goods for commerce, within the meaning of the Act, wages at a rate less than the applicable
minimum hourly rate prescribed by said § 6 as now in effect or which hereafter may be made
applicable by amendment thereto.

2. They shall not, contrary to §§ 7 and 15(a)(2) of the FLSA, 29 U.S.C.

§§ 207 and 215(a)(2), employ any employee in commerce or in the production of goods for
commerce, or in an enterprise engaged in commerce or in the production of goods for commerce,
within the meaning of the Act, for more than 40 hours in a workweek unless such employee is
compensated for such hours in excess of 40 at an overtime rate of at least one and one-half times
the regular rate at which such employee is employed, unless such employee qualifies for an
exemption from overtime pursuant the applicable provision of the statute.

3. Defendants are hereby restrained from withholding back wages in the total
amount of $15,761.64, which are due employees for the periods of employment and in the
amounts indicated with respect to each, as set forth on Schedule “A” attached hereto. The
private rights, under the Act, of any employee of Defendants not named or for periods not stated
in said Schedule “A” shall not be terminated or otherwise adversely affected by this proceeding.

To comply with this provision of this Order, Defendants shall by November 30,
2019, deliver to the individuals identified in Schedule "A" attached hereto the amounts which are
set forth in Schedule "A" according to the attached payment schedule listed on Schedule “B”.
Defendants will distribute such amounts to the named employees or to their personal
representatives, less all legally mandated deductions, including income tax and the employee's

share of F.I.C.A.! The remaining amounts shall be paid in full by January 31, 2020 according to

 

' Defendants may attempt to distribute funds by mailing payment to the individual’s last known address. If, within
30 days of making any payment listed on Schedule B, Defendants have not received proof of payment in the form of
a signed WH-58 and a cashed check from each individual to whom payment was sent, Defendants shall contact the
Wage and Hour Division at the contact information above to discuss the status of any outstanding payments.

2

 

 

 

 
the attached payment schedule listed on Schedule “B”. Within 30 days of making such
payments, Defendants will provide Plaintiff proof of such payment in the form of Forms WH-58
signed by each individual to whom said amounts have been paid, as well as a copy of the check
or money order in which each amount was paid:

Richard Blaylock

U.S. Department of Labor

Wage and Hour Division

4407 Bland Rd, Suite 260

Raleigh, NC 27609

For any individuals listed on Schedule "A" and “B” to whom Defendants unable
to deliver the payments set out on Schedules "A" and “B” hereto within the time required herein,
Defendants shall, within 30 days of such date, deliver to the United States Department of Labor,
Wage and Hour Division, 61 Forsyth Street, S.W., Room 7M40, Atlanta, Georgia 30303,
certified or cashier's checks or money orders made payable to such individuals or "Wage and
Hour Division--Labor," for the net amount due after appropriate deductions for income tax and
the employee's share of F.LC.A. Plaintiff, thereupon, shall distribute said payments to the
named employees, or to their personal representatives, and any amounts not so distributed by the
Plaintiff within the period of three (3) years after date of this Judgment, because of inability to
locate the proper persons or because of such persons' refusals to accept such sums, shall be
deposited into the Treasury of the United States as miscellaneous receipts.
In the event of default by the Defendants in the payment of any of the above-

recited installments or the installments listed on Schedule “B”, the total balance then remaining
unpaid shall become due and payable immediately, with no further notice or demand required,

and post judgment interest shall be assessed against such remaining unpaid balance, in

accordance with 28 U.S.C. § 1961, from the date hereof until paid in full.

3

 
Each party shall bear such other of its own attorney's fees and expenses incurred
by such party in connection with any stage of this case, including but not limited to, attorney's

fees which may be available under the Equal Access to Justice Act, as amended.

vis {SfEy 0 Mattar

 

 

 

UNITED STATES DISTRICT JUDGE

 
 

SCHEDULE “A”

PERIOD BACK
EMPLOYEE FROM ____TO WAGES
Ager, Orlando 08/02/14-03/21/15 $1,127.53
Bethea, Shauntea 01/04/14-04/05/14 $109.95
Crowder, Victoria 08/02/14-03/21/15 $732.47
Gee, Rachel 01/04/14-01/03/15 $810.72
Hagan, Terrance 06/30/12-07/04/15 $1,823.25
Hall, Gilbert 09/01/12-03/07/15 $5,657.58
Jones, David 01/05/13-01/03/15 $2,820.50
Kilgore, Shaquanna 01/05/13-12/06/14 $1,765.25
Marsh, Jamal 08/03/13-10/04/14 $333.04
Newbill, Teresa 11/03/12-07/04/15 $581.35

TOTAL $15,761.64

 

SCHEDULE “A”
Schedule B

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Amount Due November 30, Amount Due January 31,
2019 2020

Orlando Ager $563.76 $563.76
Shauntea Bethea $54.97 $54.97

Victoria Crowder $366.23 $366.23

Rachel Gee $405.36 $405.36
Terrance Hagan $911.62 $911.62

Gilbert Hall $0 $5,657.58

David Jones $1410.25 $1410.25
Shaquanna Kilgore $882.62 $882.62

Jamal Marsh $166.52 $166.52

Teresa Newbill $290.67 $290.67

 

 

 
